 THE CONGER PRINTING CO.The CongerPrintingCo., Inc.'andAtlanta PrintingPressmenandAssistants'Union,Local8,Subordinate to International Printing PressmenandAssistants'UnionofNorthAmerica,AFL-CIO,PetitionerTheCongerPrintingCo.,Inc.,PetitionerandAtlanta Printing Pressmen and Assistants' LocalUnion No. 8 andAtlanta Typographical Union No.482 and Atlanta Bookbinders and Binderwomen'sUnion,Local No. 96,International Brotherhood ofBookbinders,AFL-CIO.' Cases 10-RC-7540 and10-RM-506April 24, 1969DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon petitions duly filed with Region 10 of theNational Labor Relations Board under Section 9(c)of the National Labor Relations Act, a hearing washeld on October 4 and November 6, 1968 beforeGeraldL.Kiel,HearingOfficer.Thereafter,pursuant to Section 102.67 of the National LaborRelationsBoardRulesandRegulationsandStatements of Procedure, Series 8, as amended, andby direction of the Regional Director for Region 10,this case was transferred to the Board for decision.Thereafter, the Employer and the Petitioning andIntervening Unions filed briefs.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersin connection with these cases to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.°4'The name of the Employer appears in the caption as amended at thehearing'Intervenor in Case 10-RC-7540'Intervenor in Case ,O-RC-7540i'Upon the basis of the record,we find, contrary to the Employer'scontentions advanced at the hearing and reiterated in its beef, that theEmployer is not engaged in a retail enterprise but is engaged in operationsnonretail in character and that our nonretail standard for assertion ofjurisdiction is applicable hereinThe stipulation entered into by theEmployer at the hearing on its face states jurisdiction under the nonretailstandard set forth inSiemons Mailing Service,122 NLRB 81 In relevantpart the stipulation reads "The Conger Printing Co,Inc purchased inexcess of $50,000 worth of goods and materials from sellers or supplierslocated within the State of Georgia who hadreceivedthe materials andgoods from outsidethe State of Georgia"(Emphasis supplied)In its briefbefore us the Employer seeks to avoid the assertion of jurisdiction bytaking the position for the first time that the word "received" in thestipulation refers to goods received only indirectly from out of state by theEmployer'ssuppliersand sellers If the Employer indeed possessedevidence which would establish the interpretation of the stipulation it nowurges on us,the. proper time and place to do so would have been at thehearingUnder the well-established doctrine of estoppel we will not permitthe Employer to avoid the effect of a stipulation freely entered into by5512.The labor organizations involved claim torepresent certain employees of the Employer.'3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Employer operates a commercial printingplant in Atlanta, Georgia. The Petitioner seeks torepresent as a unit of all pressmen and lithographersandemployeesperformingworkpreparatorythereto. Intervenor, TypographicalUnion No. 48seeksaunitofallemployeeswho performcomposingroomoperations.Intervenor,Bookbinders, Local No. 96 seeks aunitof all of theEmployer's bindery employees, shipping employees,stock employees, and truckdrivers. Petitioner andIntervenorsseekseparateunitswhichdo notoverlap. The Employer contends that in view of theintegratednatureof its operations, and thesmallnessof its number of employees, only aproduction and maintenanceunitincluding all of theemployees is appropriate. Thereisnohistory ofbargaining for any of the Employer's employees.All the employees sought by the unions workunder the supervision of L.W. Conger, Jr.,president of the Employer. It does not appear thatthey carry out their respective duties in distinctlyseparate areas, except the bindery workers, or thatthe Employer has otherwise organized its operationsaffectingtheseemployees along what may beconsidered distinctive departmentallines.However,the record does show that although the Employerusedcertainoverlapping job classifications todescribe the duties performed by employees indifferentcrafts,thattheemployees in theclassificationssoughtbythePetitionerandIntervenorsperform the usual duties of theirrespective crafts.' Additionally, it appears that theEmployer generally employs individuals experiencedintheir crafts, some with 10 to 25 years craftexperience.While the Employer does not maintain aformal apprenticeship program, employees not fullyexperienced undergo on-the-job training, includingclass periods, and they become highly skilled in theuse of the machinery and processes associated withtheir craft classification.Accordingly, we find thatthe requested employees are craftsmen. We furtherfind that, under the circumstances, separate craftunitsof the Employer'spressmen,composingemployees, and bindery, and shipping employees aremaking a post-hearing qualification suggesting that the stipulation has ameaning other than that which appears clearly from its face'The Intervenor,Atlanta TypographicalUnion No 48 and AtlantaBookbinders and Bookbinderwomen'sLocalNo 96, were permitted tointervene on behalf of the typographical and bindery workers, respectively,in the Employer's plant on the basis of an adequate showing of interest'Intervenor,Bookbinders, seeks the inclusion of the truckdriver in itsrequested unitThe record shows that the placement of the truckdriver insuch requested unit was not in dispute and as he would otherwise be theonly unrepresented employee performing work related to the bindery andshipping unit,we have included him in such unit175NLRB No. 72 552DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate'despite the asserted integration of theEmployer's operations.'Accordingly, having duly considered the recordherein, and the briefs filed by the Employer, thePetitioner,and Intervenors,we find that thefollowing employees of the Employer, at its Atlanta,Georgia, plant, excluding all other employees, officeclerical employees, professional employees, guards,and supervisors, as defined in the Act, constituteseparateunitsappropriate for the purposes ofcollective bargaining within Section 9(b) of the Act.'(a)All pressmen, including offset and letter pressjourneymen pressmen, their apprentices, assistants,andhelpers,journeymenoffsetcameramen,strippers,platemakers, color separators, opaquers,and apprentices and helpers.(b) All composing room employees including handand machine compositors, linotype operators, photocomposition,markupandlayoutwork,proofreading, paste makeup and related art work,machinist work on typesetting devices, and lockupand lineup work.(c)All bindery department employees includingemployees engaged in machine and hand operations,stock, shipping and receiving, and truckdrivers.In accordance with the foregoing, we shall directseparate elections in the aforementioned bargainingunitswhich we have found appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.[DirectionofElections10omittedfrompublication.]'Our conclusion herein is also based on the fact that the three unionshave heretofore recognized the separate community of interests of the threegroupsbynegotiatingcontractswithindividualemployersandmultiemployergroups in this industry in the area,following thecollective-bargaining pattern long established in punting establishmentsCfInternational Paper Co,171NLRB Nq89,Doubledayand Co, 165NLRB No 41'Although the record discloses that upon occasion some of the craftsmenperform other unrelated tasks, we conclude that the degree of time spentby such craftsmen in these other tasks is insufficient to defeat our separateunit determinations'Petitioner and Intervenors stated their desire to participate only inelections in the unit for which they petitioned"Election eligibility lists, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 10 within 7 days after the date of issuance of this Decision andDirection of Elections The Regional Director shall make the lists availableto all parties to the electionNo extension of time to file these lists shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsiorUnderwearInc,156 NLRB 1236